Case 0:18-cv-61047-UU Document 257 Entered on FLSD Docket 08/19/2019 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   FT. LAUDERDALE DIVISION

                                       CASE NO.: 18-CV-61047

   UNITED STATES OF AMERICA,

                   Plaintiff,

           v.

   US STEM CELL CLINIC, LLC, et al.,

                   Defendants.

                DEFENDANTS’ NOTICE TO THE COURT AS REQUIRED BY THE
                            COURT’S JULY 19, 2019 ORDER

         Pursuant to Court’s July 19, 2019 Omnibus Order (Dkt. No. 233), Defendants US Stem

  Cell Clinic, LLC, US Stem Cell, Inc., and individual Dr. Kristin C. Comella hereby submit “to the

  United States and this Court an accurate and current inventory of any and all articles containing

  SVF in their possession, custody, or control.” Id. at 4. The required inventory, per the Court’s

  Order, is to include “a detailed description of where those articles are being held; how and where

  those articles were manufactured . . .” Id.

         Attached hereto, at Exhibit A, is an inventory. The Defendants do not concede that they

  “manufactured” those articles within the meaning of 21 C.F.R. § 1271.3(e). The Defendants note

  that, for each article listed on the inventory, a licensed healthcare professional removes adipose

  tissue from the individual during a procedure that occurs outside of the tissue bank at facilities that

  are located throughout the country, many, if not most, of which are not parties to this action. That

  adipose tissue sample is then sent to the tissue bank.

         As noted in publicly-available documents, the tissue bank is generally in the business of

  collecting, growing, and banking cultured cells. Upon receipt of the adipose tissue samples by the
Case 0:18-cv-61047-UU Document 257 Entered on FLSD Docket 08/19/2019 Page 2 of 3




  tissue bank, a laboratory technician processes the adipose tissue to remove the adipocytes. The

  technician isolates mesenchymal stem cells from the processed sample, which cells are stored or

  “banked.” The tissue bank performs its services pursuant to its contract with individuals seeking

  tissue bank storage.




   DATED: August 19, 2019                              Respectfully Submitted,

                                              /s/ Isaac J. Mitrani
                                              Isaac J. Mitrani
                                              Florida Bar No. 348538
                                              Daniel S. Bitran
                                              Florida Bar No. 124041
                                              MITRANI, RYNOR,
                                              ADAMSKY & TOLAND, P.A.
                                              301 Arthur Godfrey Road, Penthouse
                                              Miami Beach, FL 33140
                                              Tel.: 305-358-0050
                                              Fax: 305-358-0050
                                              imitrani@mitrani.com
                                              dbitran@mitrani.com
                                              ctenn@mitrani.com
                                              miamidocketing@mitrani.com

                                              Todd A. Harrison (admitted pro hac vice)
                                              Todd H. Halpern (admitted pro hac vice)
                                              Stephen R. Freeland (admitted pro hac vice)
                                              Mary M. Gardner (admitted pro hac vice)
                                              Venable LLP
                                              600 Massachusetts Avenue NW
                                              Washington, DC 20001

                                              Attorneys for Defendants US Stem Cell Clinic, LLC,
                                              US Stem Cell, Inc., and Kristin C. Comella
Case 0:18-cv-61047-UU Document 257 Entered on FLSD Docket 08/19/2019 Page 3 of 3




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 19, 2019, a true and correct copy of the foregoing
  Defendants’ Notice to the Court As Required by the Court’s July 19, 2019 Order was filed with
  the Clerk of the Court via CM/ECF and the CM/ECF system will send a notice of electronic filing
  to all counsel and parties of record listed on the Service List Below.


                                                     /s/ Isaac J. Mitrani
                                                     Isaac J. Mitrani
                                                     Florida Bar No. 348538
                                                     Daniel S. Bitran
                                                     Florida Bar No. 124041
                                                     MITRANI, RYNOR,
                                                     ADAMSKY & TOLAND, P.A.
                                                     301 Arthur Godfrey Road, Penthouse
                                                     Miami Beach, FL 33140
                                                     Tel.: 305-/358-0050
                                                     Fax: 305/358-0050
                                                     imitrani@mitrani.com
                                                     dbitran@mitrani.com
                                                     ctenn@mitrani.com
                                                     miamidocketing@mitrani.com

                                                     Attorneys for Defendants US Stem Cell
                                                     Clinic, LLC, US Stem Cell, Inc., and Kristin
                                                     C. Comella
